FOLEY, J.
On review, we are satisfied that there were no procedural errors in the instances complained of by petitioner. Petitioner received an in-kind contribution of $68 which he failed to report as required by ORS 260.072(1) (b) within 30 days after the date of a primary election in which petitioner was a candidate for a salaried office. The 30-day statement was ultimately filed eight days after the deadline. These facts support the $50 civil penalty ■ imposed pursuant to ORS 260.227.
Affirmed.